DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to rejections under have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 35 USC § 102(a)(2) as being anticipated by HUANG ( US 20220148291).

Regarding claim 1. HUANG teaches a method for controlling an electronic apparatus, the method comprising: 
obtaining a neural network model trained to detect an object corresponding to at least one class( [0027], a preset first neural network); 
obtaining a user command ( [0027], query set) for detecting a first object corresponding to a first class ( [0027], query set includes some images in some classes in the training set); and 
based on the first object not corresponding to the at least one class([0027], plurality of training images in the query set based on a preset second neural network and a preset global class feature), obtaining, by the electronic apparatus, a new neural network model based on the neural network model and information of the first object([0027], updating the global class feature based on the classification results of the plurality of training images in the query set), wherein the new neural network model is obtained by extending the neural network model to detect the first object corresponding to the first class in addition to detecting the object corresponding to the at least one class ([0027], the plurality of class features in the global class feature are used to indicate visual features of all classes in the training set)

Regarding claim 2. HUANG teaches the method as claimed in claim 1, wherein the trained neural network model comprises: a feature extraction module configured to extract a feature value of an object([0014], extracting a feature vector; S710 in Fig. 7); and a classification value obtaining module configured to obtain a classification value of the object based on the extracted feature value( [0014], based on the feature vector of the to-be-processed image, confidence that the to-be-processed image belongs to a candidate class; S720 in Fig. 7).

Regarding claim 3. HUANG teaches the method as claimed in claim 2, wherein: the obtaining the user command comprises obtaining an image of the first object([0018], image in the query set); and the obtaining the new neural network model comprises: obtaining a first feature value of the first object by inputting the obtained image of the first object to the feature extraction module([0027], feature vectors of the plurality of training images in the query; S710 in Fig. 7 ), and obtaining a new classification value obtaining module based on the obtained first feature value and the classification value obtaining module ( [0027], the plurality of class features in the global class feature are used to indicate visual features of all classes in the training set; S701 in Fig. 7).

Regarding claim 4. HUANG teaches the method as claimed in claim 3, wherein: the classification value obtaining module comprises a weight vector comprising a plurality of column vectors([0250], to obtain probability distribution); and the obtaining the new classification value obtaining module comprises: generating a first column vector based on an average value of the first feature value, and obtaining the new classification value obtaining module by adding the first column vector as a new column vector of the weight vector( [0250], estimate a weighed sum of class features of all classes).

Regarding claim 5. HUANG teaches the method as claimed in claim 4, further comprising regularizing the obtained new classification value obtaining module based on a predefined regularizing function( [0022], The registration error is determined based on the local class feature of the training images and the plurality of class features in the global class feature… global class feature is updated based on the classification error and the registration error).

Regarding claim 6. HUANG teaches the method as claimed in claim 1, wherein the trained neural network model is trained based on a loss function (0249)-[260], loss function, which all includes registration error and/or classification error)comprising a predefined regularizing function( [0022], registration error) to prevent overfitting.

Regarding claim 7. HUANG teaches the method as claimed in clam 1, further comprising: 
based on the user command being obtained( [0027], query set), determining whether the first object corresponds to the at least one class, wherein the determining comprises: 
obtaining an image of the first object([0101], the photographed object may be automatically recognized as a flower, an animal, or the like), 
obtaining a first feature value of the first object by inputting the image of the first object to the neural network model([0014], extracting a feature vector; S710 in Fig. 7), and 
determining whether the first object corresponds to the at least one class by comparing the first feature value with a weight vector of the neural network model( [0101], recognize the photographed object, to recognize the category to which the object belongs).

Claims 8-14  and 15-20 recite the apparatus and medium for the method in claims 1-7. Since HUANG also teaches apparatus and medium ( Fig. 3 and  301, 306  in Fig. 3), those claims are also rejected.



	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661